Appeal from an order of the Surrogate’s Court, Kings County denying appellants’ motion to dismiss the objections of respondent Modesto Cervile to the account filed by the Public Administrator and to vacate so much of an order as directed a reference to hear and report upon the issues raised by the objections. Order affirmed, with one bill of $10 costs and disbursements to respondent Cervile, payable out of the estate. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.